DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final Office Action in response to the present US application number 16/340173, filed on 04/08/2019.
Claims 1-13, in Preliminary Amendment, are presented for examination, with claim 1 is being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2019 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  The term “and/or” recited in the claims should be amended to have a clear statement to eliminate the ambiguity of claims language.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8, 9 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 8 is rejected as being of improper dependent form for failing to further limit the subject matter of a previous claim. Claim 8 is a system claim; however, it depends on claim 1 is a method claim.  It is unclear if Applicant intends for claim 8 to be an independent or dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 9 is rejected as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Claim 9 depends on claim 10; claim 10 is not a previous claim of claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 13 is objected as being of improper dependent form for failing to further limit the subject matter of a previous claim. Claim 13 is a  computer program product; however, it depends on claim 1 is a method claim.  It is unclear if Applicant intends for claim 13 to be an independent or dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 are rejected under 35 U.S.C. 101 because:
Claim 8 recites a system; however, the claim lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.
Descriptive material can be characterized as either “functional descriptive material” or “nonfunc-tional descriptive material.”  Both types of “descriptive material” are non-statu-tory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and func-tionally interrelated to the medium and will be statu-tory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994)
Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic car-rier signal, does not make it statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8 (noting that the claims for an algorithm in Benson were unpatentable as abstract ideas because “[t]he sole practical application of the algorithm was in connection with the program-ming of a general purpose computer.”). 
Claims 9-13 are rejected for the same reason, due to their dependency to the rejected claim.

b.	Claim 13 is drawn to a computer program product comprising a "computer usable medium", which is not defined by the original specification. The broadest reasonable interpretation of a claim drawn to "computer usable medium" covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer usable medium.  As such, the claim is not limited to statutory subject matter and is therefore non-statutory. 

Claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claim 1
             Independent claim 1 recites limitations of:
creating one or more applications for each different sub system;
collecting the data in a single remotely stored and common shared Building Information Model, BIM, database via the one or more applications, and storing the data in the BIM database without conversion of the data; and
providing the different sub systems access to the BIM database via the one or more applications, the access to the data being simultaneous for the different sub systems by allowing each different sub system to read any data in the BIM database at any time and by allowing each different sub system to reserve and release data in the BIM database for changing data in the BIM database.
The limitations of creating …, collecting …, providing …,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite additional computer elements that add meaningful limits to practicing the abstract idea; thus, it falls within the “Mental Processes” grouping of abstract ideas. 

Claims 2-13
Claim 13 recites additional element,  “a computer usable medium,” to perform the steps in claim 1. The additional element as claimed “a computer usable medium,” is a generic computer component. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Further the limitations in the dependent claims 2-13 merely specify the type of data gathered and analyzed without adding significantly more.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-13 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garske et al., US 2017/0357738 (hereinafter Garske), and further in view of Stokoe et al., US 2015/0088916 (hereinafter Stokoe).

Regarding claim 1, Garske discloses, A method for exchanging data between different sub systems, the data relating to one or more buildings, the method comprising the following steps taken in any order:
creating one or more applications for each different sub system (e.g. the process for sharing data in a local model generated by a personal device (has been interpreted as sub system.  Different sub systems illustrated in Fig. 1 of Garske, e.g. devices 18 and 20). A user works on a design of a portion of a structure by generating a local model using a design application. In accordance with various embodiments of the invention, the design application may be one or more of the following applications including, but not limited to, Grasshopper, Dynamo, Sketchup, Revit, Excel, AutoCad, 3ds Max, Google Sheets, Rhino, ArcGIS, Tableau, ETABS, and GSA. Each of these application stores the data in a particular data format. The user then selects the local model for sharing and/or updating. A plug-in on the user device that operates with the design application can convert the format of the local model from the format of the design application to a common format, Garske: [0017], [0018], [0028] and [0030]);
collecting the data in a single remotely stored and common shared Building Information Model, BIM, database via the one or more applications, and storing the data in the BIM database without conversion of the data (e.g. The user device then transmits the local model in the common format to the BIM merge management system for sharing and/or updating (has been interpreted as a single remotely stored and common shared BMI). In accordance with many embodiments of the invention, the BIM merge management system is provided by a “cloud” of server systems. For purposes of this discussion, a “cloud” is a group of systems that communicate with one another over the Internet to provide the functionality of a system.  The systems and methods in accordance with some embodiments of this invention provide a visual programming environment that allows for data exchange and collaboration between designers of a structure without the need to convert the data between various formats, Garske: [0017], [0019], [0028] and [0030]); and
Garske does not directly or explicitly disclose:
providing the different sub systems access to the BIM database via the one or more applications, the access to the data being simultaneous for the different sub systems by allowing each different sub system to read any data in the BIM database at any time and by allowing each different sub system to reserve and release data in the BIM database for changing data in the BIM database.
Stokoe teaches:
providing the different sub systems access to the BIM database via the one or more applications, the access to the data being simultaneous for the different sub systems by allowing each different sub system to read any data in the BIM database at any time and by allowing each different sub system to reserve and release data in the BIM database for changing data in the BIM database (e.g. FIG. 9 is an example of an access page 900 that allows a user to access the BIM viewer. The access page 900 is presented in the browser window 702. A user can log into the web site with a username and password to verify that they are authorized to have access to certain BIM information and content.  User(s) can remotely control/access the BIM, e.g. to input, delete, overwrite, etc., data in the building model, Stokoe: [0031] and[0063]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for merging parametric building information models as discloses by Garske to include method and system for mapping and processing building information modeling (BIM) as taught by Stokoe to provide coordination between large amount of data across different aspects of building construction design.

Regarding claim 2, Garske discloses collecting the data in the BIM (e.g. BIM merge management system, Garske: [0017], [0019], [0028] and [0030]); 
however, Garske does not directly or explicitly disclose:
wherein collecting the data in the BIM database is made by configuring the BIM database as a hierarchical tree structure, and the hierarchical tree structure is configured according to parts and/or properties of the one or more physical buildings, and the hierarchical tree structure is configured to comprise partial models of the BIM database.
Stokoe teaches:
wherein collecting the data in the BIM database is made by configuring the BIM database as a hierarchical tree structure, and the hierarchical tree structure is configured according to parts and/or properties of the one or more physical buildings, and the hierarchical tree structure is configured to comprise partial models of the BIM database (e.g. a hierarchical structure of building model data, such as a tree structure including graphical representations of sections, floors, systems, etc., and sub-directories of the sections, floors, systems such as rooms, components, structures, parts, etc., in one example. In this way, a user may easily view the conceptual arrangement of various features of the building, Stokoe: [0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for merging parametric building information models as discloses by Garske to include method and system for mapping and processing building information modeling (BIM) as taught by Stokoe to provide coordination between large amount of data across different aspects of building construction design.

Regarding claim 3, Stokoe further teaches, wherein collecting the data in the BIM database is made using a single root class from which all other data model classes of each different sub system are derived, providing a single and scalable data structure for the entire data model of the BIM database and all data operations on the BIM database, the single root class defining and handling all data of all objects in the data model (e.g. the hierarchical structure of building model data is a hierarchical tree structure with a root value of sub-trees of children, represented as a set of linked nodes, Stokoe: [0041], [0052] and [0057]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for merging parametric building information models as discloses by Garske to include method and system for mapping and processing building information modeling (BIM) as taught by Stokoe to provide coordination between large amount of data across different aspects of building construction design.

Regarding claim 4, Stokoe further teaches, wherein each different sub system comprises one or more user accounts, the one or more user accounts being accessible via the one or more applications, and the one or more user on hierarchical sub-trees (e.g.  A user can log into the web site with a username and password (interpreted as user account) to verify that they are authorized to have access to certain BIM information and content.  User(s) can remotely control/access the BIM, e.g. to input, delete, overwrite, etc., data in the building model, Stokoe: [0031], [0033] and [0063]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for merging parametric building information models as discloses by Garske to include method and system for mapping and processing building information modeling (BIM) as taught by Stokoe to provide accessing the BIM engine from a variety of remote locations.

Regarding claim 5, Garske further discloses, wherein saving the data in the BIM database is made with no redundancy by saving the data in the BIM database only once (e.g. The systems and methods in accordance with some embodiments of this invention provide a visual programming environment that allows for data exchange and collaboration between designers of a structure without the need to convert the data between various formats, Garske: [0017]).

Regarding claim 6, Stokoe further teaches, wherein data in the BIM database is linked according to physical properties of parts of the one or more buildings in addition to the hierarchical tree structure (e.g.  a hierarchical structure of building model data, such as a tree structure, building data generated via different programs, modules, etc., may be associatively linked to provide coordination of a large amount of data across different aspects of building construction design, Stokoe: [0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for merging parametric building information models as discloses by Garske to include method and system for mapping and processing building information modeling (BIM) as taught by Stokoe to provide coordination between large amount of data across different aspects of building construction design.

Regarding claim 7, Garske further discloses, wherein the BIM database is provided as a cloud server (e.g. the BIM merge management system is provided by a “cloud” of server systems, Garske: [0016], [0024] and Fig. 1).

Claim 8 recites, A system providing different sub systems with data exchange, according to claim 1, to a database, the data relating to one or more buildings, the system comprising steps are similar to subject matters of claims 1, 3 and 4.  Therefore, claim 8 has been rejected by the same reasons as indicated in claims 1, 3 and 4.

Claims 9-12 recites limitations are similar to subject matter of claims 4-7.  Therefore, claims 9-12 have been rejected by the same reasons as indicated in claims 4-7.

Claim 13 recites, A computer program product comprising a computer- usable medium having computer-readable program code embodied therein (e.g. The non-volatile memory 210 can store the processor instructions utilized to configure the processing system 200 to perform processes including processes in accordance with embodiments of the invention and/or data for the processes being utilized. In other embodiments, the processing system software and/or firmware can be stored in any of a variety of non-transient computer readable media appropriate to a specific application, Garske: [0026]), the computer- readable program code configured to be executed to perform the steps of the method of claim 1 (see rejections in claim 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        



 5/6/2022
/CECILE H VO/Examiner, Art Unit 2153